Judgment unanimously affirmed. Memorandum: Defendants’ speedy trial rights pursuant to CPL 30.30 were not violated by preindictment delay, because the record clearly establishes that each defendant requested delay in presentment of various drug charges in *997hopes of negotiating a more favorable plea than would have been legally possible after indictment (People v Thill, 75 AD2d 709, revd on other grounds 52 NY2d 1020; People v Fuentes, 115 AD2d 351). Each proceeding commenced on September 25, 1981. Readiness was not announced until August 4, 1982. The record establishes excludable time in Sharpe’s case at his request from September 29, 1981 to June 25, 1982 and in Wolfs case (115 AD2d 997) at his request at least from October 21, 1981 to June 25, 1982. Thus, both are well within the six-month period required by CPL 30.30. We have examined defendants’ other issues and find them without merit. (Appeal from judgment of Erie County Court, Dillon, J.—criminal sale of controlled substance, second degree, and other charges.) Present—Hancock, Jr., J. P., Callahan, Denman, Green and Pine, JJ.